Notice of Allowance
Claims 1-15, 17-18, 20-21, and 23-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art does not disclose, teach, or suggest the claimed invention as a whole.

For independent claim 1:
The claimed invention is a device for machining an electrically conducting work piece, the device comprising: an electrode, a tool, and a voltage source which establishes an electrical potential difference between the electrode and the work piece to repel electrons in outer shell orbitals if atoms in a portion of the work piece, wherein the electrical potential difference ranges from 10 kilovolts to 100 megavolts.
The closest prior art would be Kuo et al (US 2009/0194512). Kuo teaches a device for machining an electrically conducting work piece comprising: an electrode, a tool, a voltage source which establishes an electrical potential difference between the electrode and the work piece. However, Kuo does not teach the electrical potential difference being at a range from 10 kilovolts to 100 megavolts.
The second closest prior art would be  Kitamura et al (JP-2012110975). Kitamura teaches a potential difference range from 100 to 2,000 volts. It would not be obvious to increase the voltage range of 100 to 2,000 volts to 10 kilovolts to 100 megavolts without the benefit of hindsight.

For independent claim 8:

The closest prior art would be Kuo et al (US 2009/0194512). Kuo teaches a establishing an electrical potential difference between the electrode and the work piece and separating a portion of the workpiece. However, Kuo does not teach the electrical potential difference being at a range from 10 kilovolts to 100 megavolts.
The second closest prior art would be  Kitamura et al (JP-2012110975). Kitamura teaches a potential difference range from 100 to 2,000 volts. It would not be obvious to increase the voltage range of 100 to 2,000 volts to 10 kilovolts to 100 megavolts without the benefit of hindsight.

For independent claim 9:
The claimed invention is a device for machining an electrically conducting work piece, the device comprising: an electrode, an electrically conducting member, a tool, and a voltage source which establishes an electrical potential difference between the electrode and the work piece to repel electrons in outer shell orbitals if atoms in a portion of the work piece, wherein the electrical potential difference ranges from 10 kilovolts to 100 megavolts.
The closest prior art would be Kuo et al (US 2009/0194512). Kuo teaches a device for machining an electrically conducting work piece comprising: an electrode, a 
The second closest prior art would be  Kitamura et al (JP-2012110975). Kitamura teaches a potential difference range from 100 to 2,000 volts. It would not be obvious to increase the voltage range of 100 to 2,000 volts to 10 kilovolts to 100 megavolts without the benefit of hindsight.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761                                                                                                                                                                                                        
/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761